MEMORANDUM **
Jerry Cross appeals from the district court’s grant of summary judgment awarding $5,191.05 in liquidated damages, attorney’s fees, and costs to Officer Dennis McCarthy. The facts and prior proceedings are known to the parties; we will not repeat them here, except as necessary.
The district court properly granted summary judgment to McCarthy on his counterclaims. Cross failed to raise a genuine issue of material fact in opposition to McCarthy’s motion for summary judgment. He did not offer anything contesting his liability under McCarthy’s counterclaims beyond a general denial. Once the movant has made a case for summary judgment, the opposing party cannot rely on general denials but must demonstrate that a genuine issue of material fact exists for trial. FTC v. Gill, 265 F.3d 944, 954 (9th Cir.2001).
The district court did not err by imposing Federal Rule of Civil Procedure 11 (“Rule 11”) sanctions against Cross or by awarding judgment on McCarthy’s Wash. Rev.Code § 4.24.350 counterclaim. Rule 11 provides for penalties that include reasonable attorney’s fees and expenses when a signed pleading filed in federal court is frivolous. Townsend v. Holman Consulting Corp., 929 F.2d 1358, 1362 (9th Cir. 1990) (stating that a filing is frivolous when it “is both baseless and made without a reasonable and competent inquiry”). Wash. Rev.Code § 4.24.350 allows an award of reasonable attorney’s fees and other costs of the suit, as well as $1,000 in liquidated damages, when the counterclaim is brought by a law enforcement officer. The district court’s award of damages has ample statutory support.1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3.


. Because we find sufficient basis in Rule 11 and Wash. Rev.Code § 4.24.350 to affirm the district court’s judgment, it is unnecessary for us to reach the other statutory grounds cited by the district court in support of its award of damages.